DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
The Examiner’s Amendment in the Notice of Allowance mailed 04/28/2021 contains an error. Please see below corrected Examiner’s Amendment.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record William Curry on 04/22/2021 via telephone.
The application has been amended as follows: 
CLAIMS
Claim 1: A redox flow battery stack comprising: 
an ion-exchange membrane (1000); 
two flow frames (2000A, 2000B) disposed on sides of the ion-exchange membrane (1000), respectively;
two bipolar plates (4000A, 4000B) disposed outside the two flow frames (2000A, 2000B), respectively; and 
two electrodes (3100A, 3200A) disposed in each of the two flow frames (2000A, 2000B); 
wherein 

2Application No.: 16/308,107Docket No.: IPD-255NPthe two electrodes (3100A, 3200A) are respectively disposed in the two cavities (2610A, 2620A); 
each of thicknesses of the three side support walls (2311A, 2411A, 2321A) is thinner than a thickness of the outer frame (2700A) and each of thicknesses of the three side support walls (2311A, 2411A, 2321A) is thinner than each of thicknesses of the two electrodes (3100A, 3400A); 
upper surfaces of the three side support walls (2311A, 2411A, 2321A) are lower than an upper surface of the outer frame (2700A); 
three furrows (2312A, 2412A, 2322A) are respectively formed on the upper surfaces of the three side support walls (2311A, 2411A, 2321A) and are blocked at one end by the outer frame (2700A);
two furrows (2312A, 2322A) of the three furrows (2312A, 2412A, 2322A) are directly connected to the two first sub flow paths (2310A, 2320A) and located outside of the two electrodes (3100A, 3200A);
another furrow (2412A) of the three furrows (2312A, 2412A, 2322A) is directly connected to the second sub flow path (2410A) and is located between the two electrodes (3100A, 3200A); 
electrolyte provided from the first hole (2100A) flows into the first flow path (2300), the two first sub flow paths (231OA, 2320A) and the two furrows (2312A, 2322A) in sequence; 
the electrolyte flowing in the two furrows (2312A, 2322A) is configured to flow through the two electrodes (3100A, 3200A) by the blocked

Reasons for Allowance
Claim 1 is allowed. Claims 2-12 have been canceled. 
The following is an examiner’s statement of reasons for allowance: The claim is allowed for reasons of record in Notice of Allowance mailed 04/28/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721